Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Status of the Application
Claims 1-32 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 10/11/2021.
Claims 1, 9, 17 and 25 are currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more storage devices, memory, and one or more processors coupled with the storage devices and memory to execute the method of the claims.  The storage devices, memory and processor in these steps is recited at a high-level of generality and are recited as generic computer components such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of collecting for each user in a user population clinical, behavioral, and lifestyle data via interoperability with electronic health records systems, integration with one or more health devices, and self-reporting by each of the users as well as collecting health data pertaining to a user and receiving user activity data and updated health data from one or more health devices which are no more than insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of collecting for each user in the population clinical, behavioral and lifestyle data and collecting i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The data collection being executed via interoperability with electronic health records systems and integration with health devices amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(1) the claim recites only the idea of a solution such as remotely accessing user-specific information through a mobile interface and pointers to retrieve the information and wireless delivery of out-of-region broadcasting content to a cellular telephone via a network. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements including storage devices, memory and processors coupled with the storage devices and memory amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the storage devices, memory and processors are recited at a high level of generality and are recited as generic computer components.  These elements recite a well-understood, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐
Dependent Claims 2-8, 10-16, 18-24 and 26-32 add additional limitations.  For example, Claims 5-7, 13-15, 21-23 and 29-31 include determining the degree to which the user is aware of their health metrics and motivated to change which is used for selecting interventions.  Similar to the independent claims, these claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by use of pen and paper, because a person can use observation, evaluation, judgement and/or opinion to make the determination of the degree a user is aware and motivated to change which is used in the mental processes of the independent claim elements.  Claims 8, 16, 24 and 32 include determining an outcome for the user, which is similarly a step which can be done in the human mind using observation, evaluation, judgement and/or opinion to make the determination. Claims 2-3, 10-11, 18-19 and 26-27 further limit the health data, which further specifies or limits the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9, 17 and 25.  
The dependent claims do not integrate the judicial exception into a practical application because the additional elements and combination of elements do not impose meaningful limits 
The dependent claims do not include any additional elements that provide an inventive concept by reciting significantly more than the abstract idea.  The additional elements identified in the dependent claims include transmitting notifications or messages to the user which are well-understood, routine and conventional functions as supported by MPEP 2106.05(d)(II), where the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Therefore, the claims do not amount to significantly more than the underlying abstract idea.  Accordingly, Claims 1-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 16-19, 24-27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. (US 2011/017249 A1), hereinafter referred to as Ruby, in view of Gilley et al. (US .  

As per Claim 1, Ruby discloses system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to: 
for each of the users:
collecting health data pertaining to a user ([0021] capture nutrition, fitness, weight related attributes of an individual, [0072] capture utility obtains information from the client used to categorize the individual); 
each of a plurality of user health profiles being associated with a health and wellness program and a set of interventions ([0021] based on the individual attributes match to one of a plurality of classifications which includes a program template defining lifestyle program aspects which for each template includes a management program, i.e. set of interventions for an individual to improve lifestyle results for nutrition, fitness and weight, [0072] individual is categorized automatically by the analysis engine based on individual attributes)
receive user activity data and updated health data pertaining to, or during the user's participation in the associated health and wellness program from one or more health devices ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information); and 
a user health profile is selected from the plurality of user health profiles based on at least one of the user activity data and the health data ([0021] based on the individual attributes match to one of a plurality of classifications which includes a program template defining lifestyle program aspects which for each template includes a management program, i.e. set of interventions for an individual to improve lifestyle results for nutrition, fitness and weight, [0072] individual is categorized automatically by the analysis engine based on individual attributes, [0103] results of genetic testing are received and are used as further attributes to define the program template for the individual, [0143-0155] the user case of an individual who initially is selected to have a program with nutrition and exercise plan based on collected data which determine the initial profile/template including program activities and during the program genetic testing was received which allows for an update to the nutrition program which is a new health profile, [0161] based on the user activity data and updated health data, i.e. updated weight, a new nutrition program is selected to 1600 calories per day).
However, Ruby may not explicitly disclose the following which is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]);
one or more processors coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:
select a new set of interventions related to the user health profile associated with the user based on the user activity data ([0060] system suggests activities and modules based on the collected information about the user’s activity, [0069-0070]) data is collected about the user’s performance of scheduled suggested activity using tracking devices which automatically collect user activity data, [0072] change the category level, i.e. health profile, based on the data collected on user activity, see Fig. 1),
select a new user health profile ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level) the health profile associated with a new health and wellness program and a new set of interventions ([0039] based on data collected about the user the category is selected and associated goals and activities are assigned with the category, [0049] fitness activities are associated with an assigned activity level and assigned to a user profile, it would be obvious that when the category level is changed, the associated fitness activities associated with the category level would change as associated with the level/category).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  collecting and aggregating for each user in a user population clinical behavioral and lifestyle data via interoperability with electronic health record systems, integration with one or more health devices associated with each of the users and self-reporting by each of the users ([0022] user’s input and third party “crowd” data of other users is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a health profile for the user from a plurality of user health profiles with aggregated data from Haberman with the known method of selecting a user health profile for a user from Ruby and Gilley in order to improve a user’s health and weight loss by considering successes over time based on information from the individual or like individuals to tailor a plan to an individual  (Haberman [0012]).
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Dutta:  
developing a plurality of user health profiles based on the aggregated data ([0051] generating clinical profiles by extracting relevant data from aggregate data), 
sorting users into multiple user health profiles of a plurality of user health profiles based on the collected data for each user and the aggregated data for each user health profile ([0004], [0009] matching a current patient case against a plurality of clinical profiles resulting in a set of matching profiles, [0029] match current patient case to a set of matching clinical profiles, match degree of membership for each of a plurality of profiles to generate a membership set for the patient case including each of the profiles that the patient case belongs to/matches which indicates the current patient’s condition at the current time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of matching a patient to multiple health profiles from Dutta with the known system of matching a user to a health profile with associated health and wellness programs and interventions of Ruby, Gilley and Haberman in order to use evidence from past similar patients to assist healthcare providers by making treatment recommendations based on the historical patient data which can predict more beneficial outcomes for the current patient (Dutta [0002]).
As per Claim 9, Ruby discloses a system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to: 
collecting health data pertaining to a user ([0021] capture nutrition, fitness, weight related attributes of an individual, [0072] capture utility obtains information from the client used to categorize the individual); 
sort each of the plurality of users into groups by selecting a user health profile from a plurality of user health profiles based on the collected health data, each of the plurality of user health profiles being associated with a health and wellness program and a set of interventions ([0021] based on the individual attributes match to one of a plurality of classifications which includes a program template defining lifestyle program aspects which for each template includes a management program, i.e. set of interventions for an individual to improve lifestyle results for nutrition, fitness and weight, [0072] individual is categorized automatically by the analysis engine based on individual attributes); 
receive user activity data and updated health data pertaining to, or during each of the plurality of the user's participation in the associated health and wellness program from one or more health devices associated with each of the plurality of users ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information, [0035] plurality of clients access the system and functions of the system; [0099] where the system is used for plurality of clients who can each interact with one another on the web and create groups, etc. based on their program template or other attributes). 
However, Ruby may not explicitly disclose the following this is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]); 
one or more processor coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:
for at least some of the plurality of users, select a new set of interventions based on the user activity data ([0060] system suggests activities and modules based on the collected information about the user’s activity, [0069-0070]) data is collected about the user’s performance of scheduled suggested activity using tracking devices which automatically collect user activity data, see Fig. 1); and
for some of the users, sorting them into new groups by select a new user health profile from the plurality of user health profiles based on user activity data and the updated health data ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  the plurality of user health profiles have aggregated data ([0022] user’s input and third party data is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a health profile for the user from a plurality of user health profiles with aggregated data from Haberman with the known method of selecting a user health profile for a user from Ruby and Gilley in order to improve a user’s health and weight loss by considering successes over time based on information from the individual or like individuals to tailor a plan to an individual  (Haberman [0012]).
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Dutta:  
sorting users into user health profiles of a plurality of user health profiles based on the collected data for each user and the aggregated data for each user health profile ([0004], [0009] matching a current patient case against a plurality of clinical profiles resulting in a set of matching profiles, [0029] match current patient case to a set of matching clinical profiles, match degree of membership for each of a plurality of profiles to generate a membership set for the patient case including each of the profiles that the patient case belongs to/matches which indicates the current patient’s condition at the current time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of matching a patient to multiple health profiles from Dutta with the known system of matching a user to a health profile with associated health and wellness programs and interventions of Ruby, Gilley and Haberman in order to use evidence from past similar patients to assist healthcare providers by making treatment recommendations based on the historical patient data which can predict more beneficial outcomes for the current patient (Dutta [0002]).
As per Claim 17, Ruby discloses system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to: 
collecting health data pertaining to a user ([0021] capture nutrition, fitness, weight related attributes of an individual, [0072] capture utility obtains information from the client used to categorize the individual); 
selecting user health profile based on the collected health data, each of the plurality of user health profiles being associated with a health and wellness program and a set of interventions ([0021] based on the individual attributes match to one of a plurality of classifications which includes a program template defining lifestyle program aspects which for each template includes a management program, i.e. set of interventions for an individual to improve lifestyle results for nutrition, fitness and weight, [0072] individual is categorized automatically by the analysis engine based on individual attributes); 
receive user activity data and updated health data pertaining to, or during the user's participation in the associated health and wellness program from one or more health devices ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information).

memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]);
one or more processors coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:
select a new set of interventions based on the user activity data ([0060] system suggests activities and modules based on the collected information about the user’s activity, [0069-0070]) data is collected about the user’s performance of scheduled suggested activity using tracking devices which automatically collect user activity data, see Fig. 1);
select a new user health profile from the plurality of user health profiles based on user activity data and the updated health data ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive 
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  the plurality of user health profiles have aggregated data ([0022] user’s input and third party data is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a health profile for the user from a plurality of user health profiles with aggregated data from Haberman with the known method of selecting a user health profile for a user from Ruby and Gilley in order to improve a user’s health and weight loss by considering successes over time based on information from the individual or like individuals to tailor a plan to an individual  (Haberman [0012]).
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Dutta:   selecting multiple user health profiles from a plurality of user health profiles based on the collected health data ([0004], [0009] matching a current patient case against a plurality of clinical profiles resulting in a set of matching profiles, [0029] match current patient case to a set of matching clinical profiles, match degree of membership for each of a plurality of profiles to generate a membership set for the patient case including each of the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of matching a patient to multiple health profiles from Dutta with the known system of matching a user to a health profile with associated health and wellness programs and interventions of Ruby, Gilley and Haberman in order to use evidence from past similar patients to assist healthcare providers by making treatment recommendations based on the historical patient data which can predict more beneficial outcomes for the current patient (Dutta [0002]).
As per Claim 25, Ruby discloses a system and method for implementing personalized health and wellness programs, comprising: 
wherein the instructions are configured to cause the processor ([0012]) to:  
receive user activity data and updated health data pertaining to, or during each of the plurality of the user's participation in the associated health and wellness program from one or more health devices associated with each of the plurality of users ([0032] wireless capture utility to receive data from wireless devices associated with the individual to provide updated nutritional and activity information, [0035] plurality of clients access the system and functions of the system; [0099] where the system is used for plurality of clients who can each interact with one another on the web and create groups, etc. based on their program template or other attributes).
However, Ruby may not explicitly disclose the following this is taught by Gilley:  one or more storage devices configured to store user health data and user activity data ([0084] memory stores user’s data in user profile);
memory configured to store instructions ([0087] database storing plug-in modules, etc., [0084]); 
one or more processor coupled with the one or more storage devices and memory ([0084-0085] system includes a controller of a server to perform steps with memory and storage and central server includes one or more processors, system includes a server such as a personal computer) configured to:
for at least some of the plurality of users, select a new set of interventions based on the user activity data ([0060] system suggests activities and modules based on the collected information about the user’s activity, [0069-0070]) data is collected about the user’s performance of scheduled suggested activity using tracking devices which automatically collect user activity data, see Fig. 1); and
for some of the users, sorting them into new groups by select a new user health profile from the plurality of user health profiles based on user activity data and the updated health data ([0072] system changes the category level assigned to the user based on the collected activity data, [0012] category indicates patient health profile based on activity level).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting new interventions based on user activity data from Gilley with the known system of determining a nutrition, fitness and weight management program for a user based on templates matching patient data where the patient is monitored and program is adapted to current data from Ruby in order to provide an adaptive plan for the user as their goals may change over time (Gilley [0017]) or they make progress or reach intermediate goals of the program.
However, Ruby and Gilley may not explicitly disclose the following which is disclosed by Haberman:  collecting and aggregating for each user in a user population clinical behavioral and lifestyle data via interoperability with electronic health record systems, integration with one or more health devices associated with each of the users and self-reporting by each of the users ([0022] user’s input and third party “crowd” data of other users is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles);
the plurality of user health profiles have aggregated data ([0022] user’s input and third party data is aggregated to create health profiles, [0057] system includes aggregate profiles which are generated by integrating/aggregating crowd data with user data, [0083-0084], [0098] using collected data of users including multiple user profiles as well as crowd data which is health data of a plurality of users to form aggregate profile signatures to define aggregate health profiles).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of selecting a health profile for the user from a plurality of user health profiles with aggregated data from Haberman with the known method of selecting a user health profile for a user from Ruby and Gilley in order to improve a user’s health and weight loss by considering successes over time based on information from the individual or like individuals to tailor a plan to an individual  (Haberman [0012]).
However, Ruby, Gilley and Haberman may not explicitly disclose the following which is disclosed by Dutta:  
sorting users into user health profiles of a plurality of user health profiles based on the collected data for each user and the aggregated data for each user health profile ([0004], [0009] matching a current patient case against a plurality of clinical profiles resulting in a set of matching profiles, [0029] match current patient case to a set of matching clinical profiles, match degree of membership for each of a plurality of profiles to generate a membership set for the patient case including each of the profiles that the patient case belongs to/matches which indicates the current patient’s condition at the current time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of matching a patient to multiple health profiles from Dutta with the known system of matching a user to a health profile with associated health and wellness programs and interventions of Ruby, Gilley and Haberman in order to use evidence from past similar patients to assist healthcare providers by making treatment recommendations based on the historical patient data which can predict more beneficial outcomes for the current patient (Dutta [0002]).
As per Claims 2, 10, and 26, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses the health data is at least one of: medical history, genetic data, nutrition data, fitness data and environmental data ([0027] the individual attributes collected to determine the profile and program template relate to genetic markers established using genetic tests).
As per Claims 3, 11, and 27, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses the health data includes clinical metrics such as blood pressure, blood glucose or weight ([0044] the individual’s weight is an input as part of the set of basic personal program information).
As per Claims 8, 16, and 32, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses determining an outcome for each of the users ([0164] the user has an outcome determined from the monitoring and data collection of a goal weight of 135 pounds, [0208]/[0210] user outcome of reaching goal weight is determined).
As per Claim 18, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claims 17.  Ruby also discloses the health data is at least one of: medical history, genetic data, nutrition data, fitness data and environmental data ([0027] the individual attributes collected to determine the profile and program template relate to genetic markers established using genetic tests).
As per Claim 19, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claim 17.  Ruby also discloses the health data includes clinical metrics such as blood pressure, blood glucose or weight ([0044] the individual’s weight is an input as part of the set of basic personal program information).
As per Claim 24, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claim 17.  Ruby also discloses determining an outcome for each of the users ([0164] the user has an outcome determined from the monitoring and data collection of a goal weight of 135 pounds, [0208]/[0210] user outcome of reaching goal weight is determined).

Claims 4-7, 12-15, 20-23 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby (US 2011/017249 A1), in view of Gilley (US 2008/0086318 A1), in view of Haberman (US 2011/0218407 A1), in view of Dutta (US 2010/0312798 A1), further in view of Homochowdhury et al. (US 2012/0278095 A1), hereinafter referred to as Homochowdhury.  
As per Claim 20, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claim 17.  Ruby also discloses transmitting notifications or messages in accordance with the associated interventions to each of the users regarding each of the user's participation in the health and wellness program ([0091] display a message at the user interface indicating the user’s level of activity for the program of the individual where the message is a congratulatory message if the individual has completed the activity of the program and the message is a warning if the individual has not met the proper level of participation).
Ruby, Gilley, Haberman and Dutta may not explicitly disclose the following which is taught by Homochowdhury:  transmitting messages to each of the users associated with a same health profile of the plurality of health profiles ([0090] physician may send messages to the social pod, [0056] social pod is a community of members/trusted users organized around a similar parameter including a particular medical condition, i.e. health profile).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of sending messages to all related patients of a group from Homochowdhury with the system of suggesting treatment plans to a user based on health profile category from Ruby, Gilley, Haberman in order to administer and communicate 
As per Claim 21, Ruby, Gilley, Haberman, Dutta and Homochowdhury discloses the method and system of Claim 20.  Ruby also discloses determining, based on the health data and the user activity data the degree to which the user is aware of their health metrics and motivated to change ([0088-0090] determining behavior subtype for the user based on collected behavior attributes for the individual where the behavior attributes include the user’s motivation to follow a plan to change their fitness/nutrition, i.e. follow an exercise plan).
As per Claim 22, Ruby, Gilley, Haberman, Dutta and Homochowdhury discloses the method and system of Claim 21.  Ruby also discloses the new set of interventions is selected based on the degree to which the user is aware of their health metrics and motivated to change ([0095] the behavioral attributes which are the degree the user is aware and motivated are relied upon to automatically direct the presentation of a program to the user).
As per Claim 23, Ruby, Gilley, Haberman, Dutta and Homochowdhury discloses the method and system of Claim 22.  Ruby also discloses the notifications or messages associated with the new set of interventions are intended to do at least one of the following motivate, encourage, teach, and educate, depending on the degree to which the user is aware of their health metrics and motivated to change ([0030-0031] messaging platform provides messages to the individual via email, SMS, Facebook, etc. which can be sent automatically to provide encouragement/motivation to the individual in meeting their program goals, [0094-0096] the incentives/coaching to be provided is automatically determined based on the individual’s behavioral attributes which are shown to include the level of person’s motivation to improve 
As per Claims 4, 12, and 28, Ruby, Gilley, Haberman and Dutta discloses the method and system of Claims 1, 9, and 25.  Ruby also discloses transmitting notifications or messages in accordance with the associated interventions to each of the users regarding each of the user's participation in the health and wellness program ([0091] display a message at the user interface indicating the user’s level of activity for the program of the individual where the message is a congratulatory message if the individual has completed the activity of the program and the message is a warning if the individual has not met the proper level of participation).
Ruby, Gilley, Haberman and Dutta may not explicitly disclose the following which is taught by Homochowdhury:  transmitting messages to each of the users associated with a same health profile of the plurality of health profiles ([0090] physician may send messages to the social pod, [0056] social pod is a community of members/trusted users organized around a similar parameter including a particular medical condition, i.e. health profile).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of sending messages to all related patients of a group from Homochowdhury with the system of suggesting treatment plans to a user based on health 
As per Claims 5, 13, and 29, Ruby, Gilley, Haberman, Dutta and Homochowdhury discloses the method and system of Claims 4, 12, and 28.  Ruby also discloses determining, based on the health data and the user activity data the degree to which the user is aware of their health metrics and motivated to change ([0088-0090] determining behavior subtype for the user based on collected behavior attributes for the individual where the behavior attributes include the user’s motivation to follow a plan to change their fitness/nutrition, i.e. follow an exercise plan).
As per Claims 6, 14, and 30, Ruby, Gilley, Haberman, Dutta and Homochowdhury discloses the method and system of Claims 5, 13, and 29.  Ruby also discloses the new set of interventions is selected based on the degree to which the user is aware of their health metrics and motivated to change ([0095] the behavioral attributes which are the degree the user is aware and motivated are relied upon to automatically direct the presentation of a program to the user).
As per Claims 7, 15, and 31, Ruby, Gilley, Haberman, Dutta and Homochowdhury discloses the method and system of Claims 6, 14, and 30.  Ruby also discloses the notifications or messages associated with the new set of interventions are intended to do at least one of the following motivate, encourage, teach, and educate, depending on the degree to which the user is aware of their health metrics and motivated to change ([0030-0031] messaging platform provides messages to the individual via email, SMS, Facebook, etc. which can be sent .

Response to Arguments
Applicant’s arguments, see Page 9, “Claim Rejections under 35 USC §112”, filed 10/11/2021 with respect to claims 1-8 and 25-32 have been fully considered and are persuasive.  The rejection of 04/09/2021 has been withdrawn.
Applicant’s arguments, see Pages 9-10, “Claim Rejections under 35 USC §101”, filed 10/11/2021 with respect to claims 1-32 have been fully considered but they are not persuasive.  
Applicant argues that the system and methods of the current claims are different from conventional approaches because they include sorting a single user into multiple health profiles.  Applicant argues that this is different from the prior art which does not align the user health data with health profiles of other users.  Examiner notes that the difference between the present claims and the cited prior art is a question of novelty which is a separate and distinct analysis from the subject matter eligibility analysis. An abstract idea need not be old or long-prevalent to be abstract.  Even a newly discovered abstract idea is still directed to a judicial exception regardless of its novelty. 
Applicant argues that the claims are not directed to an abstract idea because they cannot be performed in one’s mind because the claims including collecting and aggregating for 
Applicant’s arguments, see Pages 10-12, “Claim Rejections under 35 U.S.C. 103”, filed 10/11/2021 with respect to claims 1-32 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dutta as per the rejection above.  
Dutta teaches sorting users into multiple user health profiles of a plurality of health profiles as per the rejection above.
Applicant also argues that Gilley does not teach that the categories are associated with a health and wellness program that define interventions.  Examiner respectfully disagrees.  Gilley teaches in [0049-0050] that a user is assigned to an activity level, i.e. profile category, and the lifestyle system suggests fitness activities, i.e. interventions, based on or associated with the user’s activity level of the user profile category.  Additionally, the system can suggest interventions and alternatives based on various parameters associated with the user category levels such as interventions based on being in a category of diabetic, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626